Citation Nr: 0426908	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Desmond Griswold, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1983 to December 
1992.


REMAND

In the veteran's June 1998 Department of Veterans Affairs 
(VA) Form 9, the veteran requested a hearing before the Board 
of Veterans' Appeals (Board) at her local regional office 
(RO).  Thereafter, although the claims folder reflects that 
the veteran was afforded with her requested hearing in 
November 1998, it also reflects that the Veterans Law Judge 
who presided at her hearing is no longer with the Board.  The 
veteran has been advised that the law provides that the 
Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision on that appeal, and that she is 
therefore entitled to new hearing before another Veterans Law 
Judge.  In response, the veteran has notified the Board that 
she wants another hearing before the Board at her local RO.  

Consequently, the Board finds that it has no alternative but 
to remand this matter for the scheduling of a new hearing 
before the Board at the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a hearing at the RO 
before a member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




